DETAILED ACTION
This office action is in response to applicant’s filing dated April 13, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 49-70 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed April 13, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 49.  Claim(s) 1-48 were previously canceled.
Applicants elected without traverse of (i) tetrahydrocannabinol (THC) as the elected cannabinoid species, (ii) N-palmitoylethanolamine (PEA) as the elected N-acylethanolamine species, and (iii) anxiety as the elected side effect species in the reply filed on November 24, 2020.  The requirement is still deemed proper.  Claim(s) 68 and 69 remain withdrawn.
The Examiner notes that examination was expanded to encompass the species (i) a combination of tetrahydrocannabinol and cannabidiol in view of the rejection of record in the Office Action mailed February 12, 2021. 
Claims 49-67 and 70 are presently under examination as they relate to the elected species: tetrahydrocannabinol (THC), N-palmitoylethanolamine (PEA), and anxiety and the expanded species a combination of THC and cannabidiol.

Priority
The present application is a divisional of US Application No. 15/570,118 filed on October 27, 2017, which is a national stage entry of PCT/IL2016/050414 filed on April 19, 2016, which claims benefit of US Provisional Application No. 62/154,144 filed on April 29, 2015.  
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/154,144, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
In a review of the Provisional Application No. 62/154,144, disclosure of a molar ratio between the cannabinoid and the N-acylethanolamine between about 1:0.2 to about 1:2000; 1:0.2 to about 1:5; 1:0.5 to about 1:2; 1:15 to about 1:1800; 1:25 to about 1:450; or 1:50 to about 1:100 of claims 49-54 was not identified.  Moreover, disclosure of the amounts claimed in instant claims 57, 58, and 62-64 was not identified.  Thus, the disclosure of the provisional application does not provide written description support for the limitations of instant claims 49-54, 57, 58, and 62-64 and the claims dependent therefrom.
The effective filing date of the instant application is April 19, 2016.
Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  49-67 are rejected under 35 U.S.C. 103 as being unpatentable over Guy et al (WO 2007/052013 A1, cited in a previous Office Action) in view of Calignano et al (US 2002/0173550 A1, cited in the IDS filed October 10, 2019) and Wallace (US 6,949,582 B1, cited in the IDS filed October 10, 2019).
Regarding claims 49-56, 59-61, and 68, Guy teaches a method of treating peripheral neuropathic pain in a human patient comprising administering to a patient in need thereof a therapeutically effective amount of a combination of cannabinoids comprising delta-9-tetrahydrocannabinol (THC) (claim 25).  Guy teaches neuropathic pain is caused by abnormalities in the nerves, spinal cord or brain and is a chronic type of non-malignant pain (page 1, lines 21-23).  Guy further teaches the administration of a combination of cannabinoids such as THC and CBD to a patient could either be at the same time, wherein the cannabinoids would be contained in the same formulation; the cannabinoids could also be administered at separate times for example; a formulation containing CBD could be administered to a patient at a fixed time prior to a formulation containing THC in order to ameliorate some of the side effects of THC.  Thus, Guy teaches administering a combination of cannabinoids to reduce side effects associated with the administration of cannabinoid consumption (i.e. consumption of 
However, Calignano teaches a method of treating pain experienced by a mammal in need of such treatment comprising administering to the mammal a composition comprising at least one cannabinoid, palmitoylethanolamide (claim 1).
Wallace teaches another significant advantage of the multiple active constituents in herbal cannabis, is that some of the constituents modify the pharmacology of others, or cause effects of their own, and can reduce the occurrence of side effects (col 7, lines 35-39); the endocannabinoid PEA, an acylethanolamide found in the neural and non-neural tissues, inhibits mast-cell activation and reduces inflammatory responses (col 5, lines 65-67); and drugs that mimic anandamide and PEA, that target CB2 receptors, or locally acting drugs that target both CB1 and CB2 receptors might be the way to avoid the psychoactive side effects and potential for abuse associated with cannabinoid receptors in the brain (col 6, lines 3-7).
Since Guy teaches a method of treating neuropathic pain administering to a patient in need thereof a therapeutically effective amount of a combination of cannabinoids comprising delta-9-tetrahydrocannabinol (THC) and administering a combination of cannabinoids to reduce side effects associated with THC, since Calignano teaches palmitoylethanolamide is a cannabinoid useful for treating pain, and since Wallace teaches a significant advantage of the multiple active constituents in herbal cannabis, is that some of the constituents modify the pharmacology of others and can reduce the occurrence of side effects, PEA inhibits mast-cell activation and reduces inflammatory responses, and drugs that mimic PEA might be the way to avoid the psychoactive side effects and potential for abuse associated with cannabinoid prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any cannabinoid) for another (palmitoylethanolamide) with an expectation of success, since the prior art establishes that both function in similar manner.  
Alternatively, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the references so as to produce a composition comprising the cannabinoids taught by Guy including THC to further comprise palmitoylethanolamide as taught by Calignano and Wallace.  One would have been motivated to do so because of each of the compounds have been individually taught in the prior art to be suitable for the treatment of pain. Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose. The idea of combining them flows logically from having been individually taught in the prior art. Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining cannabinoid combination comprising THC with palmitoylethanolamide, one would have achieved a composition for use in a method of treating pain and reducing side effects of THC.
Secondly, the strongest rationale for combining references is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-995, 217 USPQ 1, 

claims 49-54, Guy teaches administering the combination of cannabinoids in a ratio of cannabinoid:THC by weight between 10:1 and 1:10.  It would have been prima facie obvious to utilize the same ratio amounts (e.g. ratio of 1:1 of cannabinoid:THC) taught by Guy as a starting point to optimize the molar ratio of PEA:THC.  Given that the molecular weight of THC is 314.469 g/mol and the molecular weight of PEA is 299.5 g/mol, as evidenced by the instant specification (see page 3, Table 2), a composition comprising a ratio of 1:1 would give a composition that is about molar ratio of 1:1.  It would have been prima facie obvious to one of ordinary skill in the art to utilize the ratio amounts taught by Guy as a starting point for optimizing the molar ratio amounts of PEA:THC utilized to treat pain and reduce side effects of THC since the prior art teaches PEA and THC are useful for treating pain and combinations of cannabinoids are useful for decreasing side effects of THC and because molar ratio amounts are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").



Regarding the claimed amount of PEA of instant claims 57, 58 and 62-64, Calignano teaches a method of treating pain experienced by a mammal in need of such treatment comprising administering to the mammal a composition comprising at least one cannabinoid, palmitoylethanolamide (claim 1) and an effective amount of the compound ranges from about 10 mg/day to about 1000 mg/day.  It would have been prima facie obvious to utilize the same amounts of PEA taught by Calignano as a starting point to optimize the amounts of PEA utilized in a combination of THC and PEA for use in a method of treating pain and reducing side effects of THC.  
Similarly, regarding the claimed amount of THC of instant claims 62-64, Guy teaches unit dose ranges of THC are preferably in the range of between 5 and 25mg, more preferably in the range of 10 to 20 mg, preferably in the range of 12 to 14 mg, more preferably still in the range of 12.5 to 13.5 mg.  It would have been prima facie obvious to utilize the same amounts of THC taught by Guy as a starting point to optimize the amounts of PEA utilized in a combination of THC and PEA for use in a method of treating pain and reducing side effects of THC.  
It would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts of PEA and THC taught by Calignano and Guy as a starting point for optimizing the amounts of PEA and THC utilized to treat pain and reduce side effects of THC since the prior art teaches PEA and THC are useful for treating pain and combinations of cannabinoids produce  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
	Taken together, all this would result in the practice of the method of claims 57, 58 and 62-64 with a reasonable expectation of success.

	
	Regarding claim 65, Guy teaches preferably the pharmaceutical formulations are packaged for delivery such that delivery is targeted to an area including oral (page 9, lines 24-27).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to administer the combination of THC and PEA suggested by the prior art in an oral formulation for treating pain and reducing side effects of THC in view of the teachings of the prior art, thus resulting in the practice of the method of claim 65 with a reasonable expectation of success.

Regarding claim 66, Guy teaches a method of treating peripheral neuropathic pain in a human patient comprising administering to a patient in need thereof a therapeutically effective amount of a combination of cannabinoids cannabidiol (CBD) and delta-9-tetrahydrocannabinol (THC), wherein the ratio of CBD:THC by weight is between 10:1 and 1:10.  As set forth above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the references so as to produce a composition comprising the combination of cannabinoids, THC and CBD taught by Guy to further comprise palmitoylethanolamide as taught by Calignano and Wallace. One would have been motivated to do so because of each of the compounds have been individually taught in the prior art to be suitable for treating pain and combinations of cannabinoids are useful for decreasing side effects of THC. Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose. The idea of combining them flows logically from having been individually taught in the prior art. Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining cannabinoid combination comprising THC and CBD with palmitoylethanolamide, one would have achieved a composition for use in a method of treating pain and reducing side effects of THC.
Secondly, the strongest rationale for combining references is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would In re Sernaker, 702 F.2d 989, 994-995, 217 USPQ 1, 5-6 (Fed. Cir. 1983). In the instant case, the prior art establishes that a mixture of cannabinoids is known to cause synergistic effects or reduce the occurrence of side effects as evidenced by Wallace et al (US 6,949,582 B1).  Wallace teaches a mixture of cannabinoids cause synergistic effects or reduce the occurrence of side effects; for example a mixture of the psychoactive cannabinoid delta-9-tetrehydrocannabinol (delta-9-THC) and the non-psychoactive cannabinoid Cannabidiol (CBD), wherein the delta-9-tetrehydrocannabinol (delta-9-THC) provides analgesic and anti-inflammatory effects, and the Cannabidiol (CBD) provides potent antioxidant, neuroprotective and anti-inflammatory effects, and also reduces the psychoactive effect of the delta-9-tetrahydrocannabinol (D9-THC) (col 11, lines 13-26).  Moreover, Wallace teaches another significant advantage of the multiple active constituents in herbal cannabis, is that some of the constituents modify the pharmacology of others, or cause effects of their own, and can reduce the occurrence of side effects (col 7, lines 35-39); PEA inhibits mast-cell activation and reduces inflammatory responses (col 5, lines 65-67); and drugs that mimic anandamide and PEA might be the way to avoid the psychoactive side effects and potential for abuse associated with cannabinoid receptors in the brain (col 6, lines 3-7).  Accordingly, the skilled artisan would expect a superior beneficial result from a combination of THC and CBD with PEA, given that PEA is taught to be useful for treating neuropathic/chronic pain alone or added to standard analgesics and combination of cannabinoids are known to cause synergistic effects for treating pain and for decreasing side effects of THC.
Regarding the claimed ratio of THC:CBD, MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the practice of the method of claim 66 with a reasonable expectation of success.

Regarding claim 67, Guy teaches a six week double blind, randomised, parallel group,
placebo-controlled study wherein THC:CBD (1:1) was administered (page 19, lines 28-33) and the maximum dose of study medication that was allowed to be taken was 8 sprays at any one time or within any 3 hour interval, with a maximum of 48 sprays within any 24 hour interval (page 20, lines 18-21).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to administer the combination of THC and PEA repeatedly in a method for treating pain and reducing side effects of THC in view of the teachings of the prior art, thus resulting in the practice of the method of claim 67 with a reasonable expectation of success.

Regarding claim 70, the prior art does not explicitly teach the side effect of THC reduced is anxiety.  However: “reducing anxiety associated with THC” will naturally flow from the teachings of (or method made obvious by) the prior art (see above rejection), since the same composition (a composition comprising palmitoylethanolamide and THC) is being administered to the same subjects (subjects suffering from pain and in need of reducing side effects of THC). 
In other words, even though the prior art is silent regarding “reducing anxiety associated with THC,” by practicing the method made obvious by the prior art: “the administration of  a composition comprising palmitoylethanolamide and THC to a patient suffering from pain and in need of reducing side effects of THC,” one will also be “reducing anxiety associated with THC,” even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage (“reducing anxiety associated with THC”) of the method made obvious by the prior art (“the administration of  a composition comprising palmitoylethanolamide and THC to a patient suffering from pain and in need of reducing side effects of THC”).
MPEP 2145 II states: "The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious".  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).


Claim 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guy et al (WO 2007/052013 A1, cited in a previous Office Action) in view of Calignano et al (US 2002/0173550 A1, cited in the IDS filed October 10, 2019) and Wallace (US 6,949,582 B1, cited in the IDS filed October 10, 2019) as applied to claims 49-67 above, and further in view of Guida et al (Molecular Brain, 2015; 8:47 pp 1-15, cited in a previous Office Action).
As set forth in the rejection above, although the cited references do not explicitly teach “reducing at least one side-effect associated with cannabinoid consumption, wherein the side effect is anxiety,”  “reducing at least one side-effect associated with cannabinoid consumption, wherein the side effect is anxiety” is considered to be taught (see above 103) since products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.  
Moreover, Guida teaches palmitoylethanolamide reduces pain-related behaviors (title); chronic administration of PEA reduces pain behaviours and counteracts spinal neuronal hyperexcitability in murine models of persistent pain (page 2, left, 2nd paragraph); PEA reduced NR2b expression in both sham and neuropathic mice; this finding may indicate a further mechanism of PEA action in order to explain its anti-neuropathic effect as well as its effectiveness in alleviating anxiety/depression-like behaviours (page 13, left, 2nd paragraph).  
Since Guy, Calignano and Wallace suggest a method of treating pain and reducing side-effects associated with THC comprising administering THC and PEA, and since Guida suggests PEA has anti-neuropathic effects and is effective in alleviating anxiety-like behaviors, one of ordinary skill in the art before the effective filing date of the invention would have been further motivated to administer the composition comprising THC and PEA and to treat pain and reduce side effects of THC as suggested by the cited art to treat anxiety associated with THC since the prior art teaches PEA alleviates anxiety-like behaviors.
Taken together, all this would result in the practice of the method of claim 70 with a reasonable expectation of success. 
Response to Arguments
	Applicant argues:
None of the references the Examiner cited in rejecting the claims disclose or suggest a method for preventing or treating at least one side-effect associated with cannabinoid consumption with the claimed combination of actives and molar ratio.  Instead, the Office somehow inferred without any evidence that a skilled artisan would combine the actives claimed in Applicant's method because a "skilled artisan would expect a superior beneficial result from a combination of cannabinoids comprising THC" and "further comprising PEA" because PEA is taught to be useful for "treating pain alone or added to standard analgesics and combination of cannabinoids are known to cause synergistic effects."  In particular, Guy, Calignano, and Wallace are directed to treating specific indications and not side-effects of cannabinoid consumption. They lack any disclosure of preventing at least one side-effect associated with cannabinoid consumption, as claimed. Because they are specifically directed to treating other indications, they also lack any disclosure directed to administering the claimed combination of actives in the claimed method.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	As set forth above, Guy teaches the administration of a combination of cannabinoids such as THC and CBD to a patient and that a formulation containing CBD could be administered to a patient at a fixed time prior to a formulation containing THC in order to ameliorate some of the side effects of THC.  As set forth above, Guy explicitly teaches the administration of a prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any cannabinoid) for another (palmitoylethanolamide) 
As set forth above, alternatively, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the references so as to produce a composition comprising the cannabinoids taught by Guy including THC to further comprise palmitoylethanolamide as taught by Calignano and Wallace.  One would have been motivated to do so because of each of the compounds have been individually taught in the prior art to be suitable for the treatment of pain. Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose. The idea of combining them flows logically from having been individually taught in the prior art. Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining cannabinoid combination comprising THC with palmitoylethanolamide, one would have achieved a composition for use in a method of treating pain and reducing side effects of THC.


	Applicant argues:
Guy is directed to administering a specific combination of two cannabinoids, i.e., CBD and THC, to patients with peripheral neuropathic pain.  Guy explains that "[p]eripheral neuropathic pain is often associated with a diverse and complex set of pain stimuli and are 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicants are reminded that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, as set forth above, since Guy teaches a method of treating neuropathic pain administering to a patient in need thereof a therapeutically effective amount of a combination of cannabinoids comprising delta-9-tetrahydrocannabinol (THC) and administering a combination of cannabinoids to reduce side effects associated with THC, since Calignano teaches palmitoylethanolamide is a cannabinoid useful for treating pain, and since Wallace teaches a significant advantage of the multiple active constituents in herbal cannabis, is that some of the constituents modify the pharmacology of others and can reduce the occurrence of side effects, PEA inhibits mast-cell activation and reduces inflammatory responses, and drugs that mimic PEA might be the way to avoid the psychoactive side effects and potential for abuse associated with cannabinoid receptors in the brain, before the effective filing date of the invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any cannabinoid) for another prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the references so as to produce a composition comprising the cannabinoids taught by Guy including THC to further comprise palmitoylethanolamide as taught by Calignano and Wallace.  One would have been motivated to do so because of each of the compounds have been individually taught in the prior art to be suitable for the treatment of pain. 


Applicant argues:
The prior art teaches away from the presently pending claims.  A person having ordinary skill in the art would not have considered disclosures like that of Guy, Calignano, and Wallace, which disclose different compositions and different methods of treatment, as discussed in section A supra, to productively advance efforts toward a method as claimed, which recites, inter alia, a "method for preventing or treating at least one side-effect associated with cannabinoid consumption in a human subject in need thereof." To be sure, a reference does not teach away where it "merely expresses a general preference for an alternative invention but does not 'criticize, discredit, or otherwise discourage' investigation into the invention claimed."  Calignano teaches that there are three types of cannabinoid compounds: (i) endogenous cannabinoids that are readily found in animals; (ii) plant- based  naturally-occurring  cannabinoids  (phytocannabinoids);  and  (iii)  synthetic cannabinoids.  Calignano 


Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
A reference teaches away when “a person of ordinary skill in the art, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the Applicant.”  In re Gurley, 27.3d 551, 553 (Fed. Cir. 1994).  The Examiner acknowledges that Calignano teaches although these drugs are useful, they possess to some extent the negative pharmacologic properties of THC and thus, are limited in their general use; notable in the negative properties associated with marijuana and cannabinoids include dependency, psychological distortions of perception, loss of short-term memory, loss of motor coordination, sedation, and euphoria.  Potentially adverse side effects are common in drug therapies.  Moreover, Calignano explicitly teaches that the most active chemical compound of the naturally-occurring cannabinoids is tetrahydrocannabinol (THC); many beneficial pharmacological properties attributed to marijuana include analgesia, lowering blood and intra-ocular pressure, and anti-emetic activity in both human and non-human mammals; and indeed, there has been an ongoing debate over whether marijuana use should be legalized in certain cases, e.g., for use by cancer patients for ameliorating the nausea induced by chemotherapy or to lower pain [0004].  Thus, the teachings of Calignano merely express a general preference for an alternative invention but does not prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any cannabinoid) for another (palmitoylethanolamide) with an expectation of success, since the prior art establishes that both function in similar manner.  Alternatively, as set forth above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the references so as to produce a composition comprising the cannabinoids taught by Guy including THC to further comprise palmitoylethanolamide as taught by Calignano and Wallace.  One would have been motivated to do so because of each of the compounds have been individually taught in the prior art to be suitable for the treatment of pain and the prior art teaches that combination of cannabinoids reduces the occurrence of side effects. 
Applicant argues:
The Office has failed to demonstrate a motivation to combine Guy, Calignano, and Wallace because, as acknowledged by the Office, the compositions of the prior art have been individually taught to be suitable for the treatment of the disclosed indications. Because "each of the compounds have been individually taught in the prior art to be suitable for the treatment of pain" (Office Action at 8), the use of the actives of Calignano or Wallace in Guy would still, at best, perform a function already present in Guy. And where separate reference teachings each satisfactorily perform the same function (i.e., treatment of pain), there is no motivation to combine those reference teachings. See Kinetic Concepts, Inc. v. Smith & Nephew, Inc., 688 F.3d 1342 (Fed. Cir. 2012).  Guy's administration of a "combination of cannabinoids to [allegedly] reduce side effects associated with the administration of cannabinoid consumption (i.e. consumption of THC)" (Office Action at 7) already exhibits, according to the Office, a reduction of side effects, and swapping in (1) Calignano's method of treating pain; or (2) Wallace's formulation comprising "multiple active constituents in herbal cannabis" that according to the Office "can reduce the occurrence of side effects" (id.), does not bring a person of ordinary skill in the art any closer to the presently claimed subject matter. Thus, the facts establish that the Office's speculation that one of skill in the art would combine these references is incorrect.  The Office has provided no reason-absent hindsight- why a person of ordinary skill would have made the selections that the Office did. And Applicant's disclosure cannot be used to supply a motivation to make the alleged selections that the Office did or to supply a reasonable expectation of success. That must come from the prior art, and Guy, Calignano, and Wallace provide neither.
Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 2145. X. A. states, "Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, “[a]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is “hindsight” because “express” motivation to combine the references is lacking. However, there is no requirement that an “express, written motivation to combine must appear in prior art references before a finding of obviousness.” See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). 
In the instant case, the obviousness rejection is based on the combined teachings of Guy, Calignano, and Wallace which establish that a combination of cannabinoids comprising delta-9-tetrahydrocannabinol (THC) is useful in a method of treating neuropathic pain and a combination of cannabinoids to reduce side effects associated with THC; palmitoylethanolamide is a cannabinoid useful for treating pain; and significant advantage of the multiple active constituents in herbal cannabis, is that some of the constituents modify the pharmacology of others and can reduce the occurrence of side effects and drugs that mimic PEA might be the way to avoid the psychoactive side effects and potential for abuse associated with cannabinoid receptors in the brain; before the effective filing date of the invention it prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any cannabinoid) for another (palmitoylethanolamide) with an expectation of success, since the prior art establishes that both function in similar manner.  Moreover, as set forth above, alternatively, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the references so as to produce a composition comprising the cannabinoids taught by Guy including THC to further comprise palmitoylethanolamide as taught by Calignano and Wallace.  One would have been motivated to do so because of each of the compounds have been individually taught in the prior art to be suitable for the treatment of pain and the prior art teaches that combination of cannabinoids reduces the occurrence of side effects.   Therefore, the instant obviousness rejection is based on teachings known in the art at the time of the instant invention and not solely on the applicant's disclosure.


Applicant argues:
Guida does not teach the use of any phyto-cannabinoid nor any method to treat at least one side-effect associated with cannabinoid consumption in a human subject in need thereof, comprising administering the claimed combination of actives. Thus, to reach the conclusions asserted in the Office Action, the Office reads out of context the disclosures in Guy, Calignano, Wallace, and Guida, and disregards relevant teachings of both Guy, Calignano, and Wallace, as explained above. Thus, absent some further guidance or rationale, see M.P.E.P. § 2141.01 (III), 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicants are reminded that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, the teachings of Guida are relied upon to establish that PEA has anti-neuropathic effects and is effective in alleviating anxiety-like behaviors.  As set forth above, since Guy, Calignano and Wallace suggest a method of treating pain and reducing side-effects associated with THC comprising administering THC and PEA, and since Guida suggests PEA has anti-neuropathic effects and is effective in alleviating anxiety-like behaviors, one of ordinary skill in the art before the effective filing date of the invention would have been further motivated to administer the composition comprising THC and PEA and to treat pain and reduce side effects of THC as suggested by the cited art to treat anxiety associated with THC since the prior art teaches PEA alleviates anxiety-like behaviors.
Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).

Conclusion
	Claims 49-67 and 70 are rejected.
	No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           

/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628